DETAILED ACTION
1.	This office action is a response to amendments submitted on 02/23/2022. Applicant's arguments with respect to the amendments on the claims have been considered but they are not persuasive.
See response to applicants’ arguments at the end of the action.
2. 	Claims 1-4 and 6-11 are presented for examination.
Claim Rejections – 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
After new consideration and amendment to claim 1 it was found that the claim recite now to carry out a temperature detection (emphasis added) for a temperature of the drive motor calculated from the phase currents and phase voltages.  
However, in order to perform a detection, sensing or measuring process, measuring hardware device must be employed. None of the specs or drawing shows a temperature sensor or detector to carry out a temperature detection for a temperature of the drive motor, in contrast as disclosed on the specs (pars. 18 and 36) there is not support for such detection of temperature but only for a mathematical manipulation (drawn from other calculation and as best and broadly understood) for calculating said claim temperature detection on the bases of the phase currents and the applied phase voltages. In other words, there is not support for any temperature detector but for broadly manipulate current/voltage (power) existing signals to calculate or estimate a temperature. Hence, for purpose of office action the temperature of the drive will be just a meter of an obvious manipulation from current/voltage.
	Corrections are required.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being anticipated/unpatentable by KNECHT (DE 102012224313 A1) in view of Vadgaonkar et al. (US 20190061696 A1).
In regards to claim 1, KNECHT shows (Figs. 1 and 4) a drive unit (Fig. 1) for a window wiper system of a transportation vehicle (par. 18), the drive unit comprising: 
an electronically commutated drive motor (105) having a rotor (i.e. 210) and a plurality of phase conductors for providing a stator magnetic field (pars. 5, 24); 
a power unit (115) to provide phase voltages at the drive motor based on control signals (pars. 24-25) and a device for measuring phase currents through the phase conductors (pars. 24-28); and 
a control unit (i.e. 125) which is constructed, based on phase currents (pars. 25-28):  
to carry out a sensor-free position detection of a rotor position of the rotor of the drive motor (pars. 13, 27), implicitly discloses to generate the control signals based on the rotor position to provide a drive torque (load/current), (pars. 8, 10, 29), and 
to carry out a speed control based on a predetermined operating function (see claim 1-3 and pars. 26-27 and 38).  
KNECHT does not explicitly discloses a reversing gear mechanism coupled to the rotor of the drive motor to control one or more wiper arms of a wiper unit in a pivot movement with changing directions in response to a rotation of the rotor, and although KNECHT discloses current and load KNECHT does not explicitly discloses to generate the control signals based on the rotor position to provide a drive torque., although discloses Phase currents can be determined during start-up of the electrical machine, with the rotating field of the machine monitored on the basis of the phase currents, The phase currents I .sub.S and optionally the phase voltages U .sub.S can in the driver circuit 115 measured and the processing device 125 be supplied) KNECHT  does not explicitly discloses (Emphasis added)  wherein the control unit carries out a temperature detection for a temperature of the drive motor based on the phase currents and the applied phase voltages.  
However, reversing transmissions are well- known in the field of window wipers.
 Vadgaonkar further shows to generate the control signals based on the rotor position to provide a drive torque and a reversing gear mechanism coupled to the rotor of the drive motor to control one or more wiper arms of a wiper unit in a pivot movement with changing directions in response to a rotation of the rotor (pars.  15, 21, 37, 44, 47, 48, - Wiper system 10 includes motor 24 mechanically connected to a gear box 12 (12 and 12' shown for each wiper arm 16, but referred to generally as gearbox 12), each having a least a drive gear (not shown) and a driven gear (not shown). The gear box 12 is coupled to a shaft 14 and then to the wiper arm 16 on a pivot, 18. The pivot 18 may include a bearing mechanism as is known in the art, for example, in an embodiment, a ball bearing 20 is employed. In operation, as the motor 24 moves, in an oscillating (reversing) directions the motion is translated through the gear box 12, the shaft 14 to the wiper arm 16 and thereby cause the wiper arm 16 to sweep through a variable arc "a" on the windshield 15 from a first end of travel "a" to a second end of travel "b").
Furthermore, Vadgaonkar discloses wherein the control unit carries out a temperature detection for a temperature of the drive motor based on the phase currents and the applied phase voltages (see pars. 11, 40-41; i.e. one or more of the features described above, or as an alternative, further embodiments may include a sensor for detecting an operational characteristic of the vehicle in operable communication with the controller, the controller being further configured to control the position and speed of the motor based on the operational characteristic of the vehicle. i.e. Sensor signals 143 may include, but not be limited to status of the switching devices, operation of the switching devices, temperature of the switching devices, bus current, and the like. Drive controllers 160, 160′ may be implemented using a general-purpose microprocessor executing a computer program stored on a storage medium (memory) to perform the operations described herein. Alternatively, drive controllers 160, 160′ may be implemented in hardware (e.g., ASIC, FPGA) or in a combination of hardware/software.).  
Thus, given the teaching of Vadgaonkar, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KNECHT to provide  temperature detection for a temperature of the drive motor to avoid overheating that may damage the system elements, consequently improving the system reliability and protection and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KNECHT in order to generate the control signals based on the rotor position to provide a drive torque to a transmission mechanism so as to provide direction changes on wiper arm and thus eliminates the conventional mechanical linkages mechanisms of conventional wiper systems, consequently improving the system cost efficiency and complexity.
In regards to claim 2, KNECHT shows and discloses wherein the control unit generates the control signals as pulse width modulation signals to predetermine variable phase voltages using the power unit (i.e. duty cycle, par. 28).
	Vadgaonkar also discloses wherein the control unit generates the control signals as pulse width modulation signals to predetermine variable phase voltages using the power unit (pars. 41, 45)
In regards to claim 3, KNECHT shows and discloses the drive unit wherein the control unit specifies control signals to generate a predetermined rotary field through the phase conductors to start the window wiper system  and starts the speed control based on the sensor-free position detection in response to the drive motor being started (see abstract and pars. 1-2, 9, 13-14, 29, 37 and claims 4-6).
In regards to claim 4, KNECHT shows and discloses wherein the control unit carries out a blocking identification in to identify a blocking of the drive motor based on the phase currents (pars. 29, 36).  
In regards to claim 6, KNECHT shows and discloses wherein the control unit associates with the predetermined operating function a desired speed of the rotor of the drive motor [[(5)]] and carries out the speed control based on the desired speed (pars. 3, 26-27,  38, claims 1-3 and abstract).
In regards to claim 7, KNECHT shows and discloses a window wiper system comprising the drive unit and the wiper unit (see pars. 18, 23, 35-37).
Vadgaonkar also discloses and shows (Fig. 1) a window wiper system comprising the drive unit and the wiper unit (see wiper 15, and pars. 5, 41).
In regards to claim 8, Vadgaonkar further discloses, wherein the control unit generates the control signals as pulse width modulation signals to predetermine variable phase voltages using the power unit (pars. 45,48-49, 51)
In regards to claim 9, KNECHT shows and discloses wherein the control unit specifies control signals to generate a predetermined rotary field through the phase conductors to start the window wiper system and starts the speed control based on the sensor-free position detection in response to the drive motor being started (see description, n brushless commutation usually a position of a part of the electric machine to the other is determined by means of sensors. For example, if the electric machine comprises three electrically separate coils, three magnetic field sensors may be used to determine the relative position of the permanent magnets with respect to the coils to drive the coils accordingly. There are also sensorless methods in which the position of the rotor relative to the stator of the machine is determined or estimated without a sensor value).
In regards to claim 10, KNECHT shows and discloses, wherein the control unit carries out a blocking identification to identify a blocking of the drive motor based on the phase currents (see Detailed description of embodiments, Phase currents can be determined during start-up of the electrical machine, with the rotating field of the machine monitored on the basis of the phase currents. As a result, permanent magnets of the electrical machine can be better protected against demagnetization or demagnetization can be prevented. ensorless methods are generally well suited for controlling the running electrical machine. Starting the machine from standstill is often "blind" d. h., That there is no position information until the electric machine has assumed a predetermined speed. During this time, the coils can not be controlled but only driven to be set. If there is a mechanical load on the electric machine, so that the movement of the rotor relative to the stator is braked or blocked, such a method can fail).
In regards to claim 11, KNECHT shows and discloses wherein the control unit associates with the predetermined operating function a desired speed of the rotor of the drive motor and carries out the speed control based on the desired speed (entire disclosure discloses he engine system 100 be formed sensorless and it will be derived from the rotor position and the speed of phase voltages and phase currents. One method for this is the determination of the induced voltage by calculation using the so-called Calculated Back EMF method (cBEMF). In the case of the calculated back EMF method, the course of the induced voltage U .sub.ind in the phase strands of the motor 105 ie in the phase lines 110 , determined and the induced voltage U .sub.ind assigned to a fixed rotor position. It can be turned off in particular on the zero crossings of the induced voltage U .sub.ind).
Response to Arguments
7.	Applicant's arguments filed on 02/23/2022 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.  
In response to applicant’s argument regarding claim 1 that the arts do not carry out a temperature detection for a temperature of the drive motor calculated from the phase currents and phase voltages, the examiner respectfully disagrees.
First of all, these amendments are rejected under 112, because 1 it was found that the claim recite now to carry out a temperature detection (emphasis added) for a temperature of the drive motor calculated from the phase currents and phase voltages. However, in order to perform a detection, sensing or measuring process, measuring hardware device must be employed. None of the specs or drawing shows a temperature sensor or detector to carry out a temperature detection for a temperature of the drive motor, in contrast as disclosed on the specs (pars. 18 and 36) there is not support for such detection of temperature but only for a mathematical manipulation (drawn from other calculation and as best and broadly  understood) for calculating said claim temperature detection on the bases of the phase currents and the applied phase voltages. In other words, there is not support for any temperature detector but for broadly manipulate current/voltage (power) existing signals to calculate or estimate a temperature. Hence, for purpose of office action the temperature of the drive will be just a meter of an obvious manipulation from current/voltage.
KNECHT although discloses Phase currents can be determined during start-up of the electrical machine, with the rotating field of the machine monitored on the basis of the phase currents, The phase currents I .sub.S and optionally the phase voltages U .sub.S can in the driver circuit 115 measured and the processing device 125 be supplied) KNECHT  does not explicitly discloses (Emphasis added)  wherein the control unit carries out a temperature detection for a temperature of the drive motor based on the phase currents and the applied phase voltages, However, Vadgaonkar discloses wherein the control unit carries out a temperature detection for a temperature of the drive motor based on the phase currents and the applied phase voltages, for example, pars. 11, 40-41 discloses one or more alternatives, further embodiments may include a sensor for detecting an operational characteristic of the vehicle in operable communication with the controller, the controller being further configured to control the position and speed of the motor based on the operational characteristic of the vehicle. i.e. Sensor signals 143 may include, but not be limited to status of the switching devices, operation of the switching devices, temperature of the switching devices, bus current, and the like. Drive controllers 160, 160′ may be implemented using a general-purpose microprocessor executing a computer program stored on a storage medium (memory) to perform the operations described herein. Alternatively, drive controllers 160, 160′ may be implemented in hardware (e.g., ASIC, FPGA) or in a combination of hardware/software). Hence, based on the 112 rejection and the disclosure of both prior arts it is just obvious to determine temperature for current/voltage signals for protection purposes.
Finally, the examiner respectfully reminds the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010).
The Examiner still considers the prior-art of record, each clearly having all structures and components as claimed. Thus all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by the arts as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846